internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-117111-03 date august re legend trust settlor wife state partnership company company cpa attorney cpa attorney b c d e f grandchild date year dollar_figurew plr-117111-03 dollar_figurex dear this is in response to your authorized representative’s date submission in which an extension of time was requested under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate settlor’s and wife’s gst_exemption to trust according to the facts submitted on date settlor established trust an irrevocable_trust for the benefit wife settlor’s children b c d e and f and settlor’s grandson grandson article sec_1 a of trust provides that while settlor and wife are both living the trustees may pay part or all of the income and principal of trust to or for the benefit of any one or more members of a class consisting of wife settlor’s descendants and the spouses of settlor’s descendants for health support maintenance or education payments may be made in such amounts and proportions as to be determined from time to time in the discretion of the trustees without regard to equality of distribution any income not paid is to be accumulated and added at least annually to principal provided that first priority is to be given to the needs of wife the trustees may also allocate any part of the income or principal of trust to a separate share trust for wife or any descendant of settlor any portion that is allocated to a separate share is to be held by the trustees pursuant to article sec_1 of trust under article sec_1 b during settlor’s lifetime no principal or income of trust is to be used to satisfy any support or other legal_obligation of settlor or of the trustees sec_1 provides the term for administration of property allocated by the trustees to a separate share trust for the benefit of wife or any descendant of settlor in general the trustees may pay any part or all of the income and principal of the trust to or for the benefit of any one or more members of the class consisting of the beneficiary for whom the separate share trust is created and the beneficiary’s descendants for health support maintenance or education during settlor’s lifetime no principal or income of the trust is to be used to satisfy any support or other legal_obligation of the settlor or of the trustees upon the death of the beneficiary all of the remaining principal of the trust is to be distributed to or for the benefit of such one or more of the beneficiary’s descendants in such manner and proportions in trust or otherwise as the beneficiary shall appoint plr-117111-03 article article provides for the creation of a marital trust upon the death of settlor if wife survives settlor and if any policy insuring the life of settlor in which settlor had incidents_of_ownership was transferred to trust within three years of settlor’s death the proceeds of the policy are to be held in the marital trust wife is entitled to all the income from the marital trust and discretionary distributions of principal for wife’s health support or maintenance under sec_2 if wife survives settlor the trustees are to hold the balance of the trust estate or all thereof if no marital trust is created under article sec_2_1 above except any portion of the trust estate that has been allocated to a separate share trust created under article as a family_trust the trustees are to pay any part or all of the income and principal of the family_trust to any one or more members of a class consisting of wife settlor’s descendants for health support maintenance and education payments may be made in such amounts and proportions as determined in the discretion of the trustees without regard to equality of distribution provided that first priority is given to the needs of wife any income not paid is to be accumulated and added at least annually to principal article sec_3_1 provides that upon the death of wife all of the remaining principal of the family_trust and if settlor survives the trust property except any portion that has been allocated to a separate share trust is to be distributed to or for the benefit of such one or more persons or legal entities other than wife wife’s estate wife’s creditors or the creditors of wife’s estate in such manners as wife shall appoint but no later than the date that i sec_30 days after the death of wife any assets not appointed by wife if settlor is not then surviving are to be set apart into equal shares so that there is one share for each then surviving child of settlor and one share for each then deceased child of settlor each share for a deceased child is to be distributed to or for the benefit of such one or more of the child’s descendants in such manner and proportions as the child shall appoint in addition the child may appoint any part or all of his or her share to a spousal trust any portion of such share that is not appointed or not fully or effectively appointed is to be distributed subject_to sec_3_3 to the child’s then surviving descendants per stirpes or if there is none to settlor’s then surviving descendants per stirpes under article sec_3_2 if wife predeceases settlor the trustee is to hold the balance of the trust estate not appointed by wife and to pay any part or all of the income and principal of the trust to or for the benefit of any one or plr-117111-03 more members of a class consisting of settlor’s descendants and the spouses of settlor’s descendants for health support maintenance and education upon settlor’s death the remaining principal of the trust is to be set apart into equal shares so that there is one share for each surviving child of settlor and one share for each then deceased child of settlor each share for a deceased child is to be distributed to or for the benefit of such one or more of the child’s descendants in such manner and proportions in trust or otherwise as the child shall appoint article section provides that except as otherwise specifically provided in the trust agreement in connection with the exercise of a discretionary power to distribute income and principal to any person there shall be no requirement to take into account such person’s other income or capital resources on date settlor transferred a limited_partnership_interest in partnership a family limited_partnership to trust settlor continued to own a limited_partnership_interest in partnership and settlor and wife each owned a general_partnership interest comprising of the general_partnership interests in partnership settlor and wife agreed to report the transfer as made one-half by each for gift_tax purposes pursuant to sec_2513 of the code and each filed a timely gift_tax_return form_709 reporting a taxable gift after the allowance of annual exclusions of dollar_figurew the gift_tax returns for settlor and wife were prepared by cpa and reviewed by attorney however on the returns settlor and wife failed to allocate gst_exemption to the transfers it is represented that no further gifts to trust were made after date in year settlor obtained the services of cpa and attorney cpa and attorney advised settlor and wife that a portion of each of settlor and wife’s generation-skipping_transfer gst tax exemption should have been allocated to the date gift to trust that was reported as made one-half by wife and one-half by settlor under sec_2513 attorney on behalf of settlor and wife requests an extension of time under sec_301_9100-3 of the procedure and administration regulations to allocate a total of dollar_figurew of settlor’s and wife’s remaining gst_exemption under sec_2642 to trust attorney requests that such allocation is to be made based on the federal gift_tax value of the property transferred to trust as of date sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual plr-117111-03 sec_2513 provides that a gift made by one spouse to any person other than the donor’s spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor’s spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that in order to qualify for this split gift treatment both spouses must signify their consent to the application of sec_2513 in the case of all gifts made during the calendar_year by either while married to each other sec_25_2513-1 provides that if one spouse transfers property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable and severable from the interest transferred to the spouse sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 plr-117111-03 under sec_2652 and sec_26_2652-1 generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 and sec_26 a provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-117111-03 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly settlor and wife are granted an extension of time until days after the date of this letter to allocate dollar_figurex of each of settlor’s and wife’s remaining available gst_exemption to the transfer to trust the allocations of gst_exemption for settlor and wife should be made on form sec_709 the supplemental form sec_709 are to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we are expressing no opinion as to whether the transfer is subject_to an estate_tax_inclusion_period under sec_2642 we are specifically not ruling regarding the value of settlor’s gift_for gift_tax purposes as of date we are also not ruling on whether the transfer was plr-117111-03 properly reported under sec_2513 in view of wife’s beneficial_interest in trust see sec_25_2513-1 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
